Citation Nr: 1445290	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-21 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include
post-traumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from March to August 2005, from June to October 2007, and from June 2009 to July 2010.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that, in pertinent part, denied service connection for PTSD and adjustment disorder with depressed and anxious mood, claimed as anxiety and depression with insomnia.  

In February 2014, this matter was remanded for additional development and adjudication.  


FINDING OF FACT

The Veteran's current psychiatric disability; diagnosed as PTSD, adjustment disorder with depressed and anxious mood; has been shown to be the result of combat stressors during the Veteran's military service.


CONCLUSION OF LAW

The criteria for an award of service connection for a psychiatric disability, to include PTSD, adjustment disorder with depressed and anxious mood have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

II.  Analysis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  In this regard, the Board notes that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection for PTSD requires a diagnosis, credible evidence of an in-service stressors and a medical or mental health opinion linking the diagnosis to the in-service stressor.  Credible evidence of the stressor is not required in the case of a combat veteran where the claimed stressor is combat related.  38 C.F.R. § 3.304(f) (2013).

The Veteran was afforded a VA examination dated in October 2010 that diagnosed adjustment disorder with depressed and anxious mood.  The examiner found that it was at least as likely as not that the Veteran's difficulties with depression and anxiety were a result of or exacerbated by his military service.  The Veteran was afforded an additional VA examination dated in June 2014 that noted that the October 2010 examiner found that the Veteran met criteria for an adjustment disorder with anxiety and depressed mood secondary to his exposure to military stressors.  

While the June 2014 examiner found that the Veteran no longer met the criteria for this disorder, as it was found to be in remission after a motor vehicle accident in 2013 that resulted in a traumatic brain injury, the psychiatric disability, to include PTSD, anxiety, depression and adjustment disorder, was clearly shown and diagnosed during the current appeal period.

A July 2014 VA outpatient treatment record shows findings that the Veteran was status post PTSD that was related to an incident when a truck in the Veteran's convoy was blown up in Iraq.  Numerous other treatment records note a prior medical history of PTSD and the June 2014 examiner noted PTSD in remission and a full diagnosis of the disorder until July 2011.  The Veteran's certificate of discharge from service shows he was in Iraq and his primary duty was as a construction equipment operator.  His report is consistent with his duties and supports a finding that he participated in combat.

Based on the foregoing, the Board finds that service connection for a psychiatric disability diagnosed as PTSD, and adjustment disorder with anxiety and depressed mood is warranted.  The claim and it is allowed.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a psychiatric disability, to include PTSD, adjustment disorder, anxiety and depression is granted.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


